ORDER

PER CURIAM.
Joseph V. Williams appeals the denial of his Rule 29.15 motion without a hearing. In his motion for post-conviction relief, Williams charged his attorney with ineffective assistance for failing to object when the prosecution mentioned his silence during an interview with a police detective. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).